Case 1:18-cr-03988-JCH Document 27 Filed 07/28/20 Page 1 of 6

 
 
 

 

 
   
  
  
  
  

oO

  
   
  
  

   

~

\ States
LSet
lol.
Surte 240
232 Lomas Gl

    

smMet
Ro VWXT

     
 
  
  

 
 

W\ 34

  
    
 

 
   
 
   

iW (007 —
Prod

 

sty Considuvotten of |

&
| Act ov

Hsy s

  

  

   
  

  
    
 
 

    
  

Ay
Puch
is all Tha
@

y Re T Seok

  
 
   
   
  

Xe

SONU
VS

vv.
sendi

  

   
  

 

 

™~

i

    
  
 
  
 

vied ~
Com

  
  

     
 

    
 

     
 
   
     

~~

\' ovckes pated —
was Sunes, 2D. Diet the
bh

    
  
 
 
 

  
 

Wine
oy)

rhve.fov

442d
LU, 20
+

own fr

WAA_ Ste

    
   
 

 

 
   
  

  
 

une 24

 

al

We have 20 Nmacdes

    
  
  

   

   
 
 
   

ae
shot
Have fr sever

vaceme ave latle,

Moe

   

    
  
 

G3

K

\
Case 1:18-cr-03988-JCH Document 27 Filed 07/28/20 Page 2 of 6

Pase a

 

Sv 1 N
stocbl lowed trehs ro 7

neta A bi
yAZ \Wwolica Ay “He Gaunt
OM RDA
Pi ude
a te hols
ber lO JO rthout
lich ot OO
WL ene
eo bo | ton Considered
rr (OH e+ Z ke Dene
Mew Ry las visk fa moadmum aint
Seconck
TS Ne

KX
Filowsis
oct

,
Mee is act Wak —
3 Nach
ls Mh mobs,
y to Wee S. :
takey of childven
nv (A.
on “2

~
\
Case 1:18-cr-03988-JCH Document 27 Filed 07/28/20 Page 3 of 6

pases

 

How 2P will wet compute re ADAP

 

PrOwaM, "have arena atyevenclurg

 

Comoanck ! About myst lifeshyle, alcohol

 

USL, Coplinr, 5 Kills, and. vhat aspects Wr Ww

 

ie walected Leading moh Ie ain

 

cl ia lava. ide, Tia ovitehel fy Hew

 

 

Oppurdvnictey —tp ravectaten Se v0 Dee .
have Wid jdos here as a CEP Autoy aol -

 

unit aclen Wy * saad have ben stlockol ag a

 

Wire Sein RDAP propam, TP have Meliked

 

Ww) most vecovrt Ho yay Powers veput. Muy

 

pase. WAaser" atch reform wie nad vy pepe

 

Bake ill Change OVUCL id- ged cleser, siVice,

 

Soe date 1S Curent bey pile 2U2l &

 

Compan C RDAY),

 

PB nwa | Waichet “PP wehdyennd tyows. UNWIs

 

MAY, School, lz Chansect We major

 

 

anol owpplied +. ONWIS Psvychale sy Propo,
Peter sow Vy. win , velecsirs Rom

 

hore 2 pron ies Conner Waa dclweatrwr

 

+p stain Wye Povichalexy cluaver, emphasizirs.

 

On _dowusne. eakonce. anol aclobrch MN,

 

J wmdtvatandl <Wuse One shanse rns ~that

 

re orld 1% experiencing onl apoveciaste

 

Wor Km, Ve vp OS e3N.

 

 

rejarclie Wis vequsst a will bed-him

 

Kings dno 3 2 Sele te ryucsd dy Aan cliverHe.,

 

 

 
Case 1:18-cr-03988-JCH Document 27 Filed 07/28/20 Page 4 of 6

wahadrs LOA: Ste mad Z at

\

=

ie RBrsun_ Com
20 Nas Ave.
uy, AZ SSO

~

Nurber: Tt 33 —~Ool Ti
: vid

 
18-cr-03988-JCH Document 27 Filed 07/28/20 Page 5 of 6

Case 1

 

SEQUENCE: 02169201

Dept. of Justice / Federal Bureau of Prisons Team Date: 07-16-2020

Plan is for inmate: NELSON, JENNIFER 02362-151

@ Individualized Needs Plan - Program Review (Inmate Copy)

Facility: PHX PHOENIX FCI
Name: NELSON, JENNIFER

Proj. Rel. Date: 03-08-2021
Proj. Rel. Mthd: 3621E CMPL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Register No.. 02362-151 DNA Status: PHX09448 / 07-31-2019
Age: 31

Date of Birth: 08-26-1988
Detainers
[Detaining Agency Remarks |
NO DETAINER
Current Work Assignments
[Fadi Assignment Description Start |
PHX DAP 0720G CAMP DAP 0720 TO 1100 09-06-2019
PHX PAPAGO ORD PAPAGO UNIT ORDERLY 10-02-2019
Current Education Information
[Facl Assignment Description Start |
PHX ESL HAS ENGLISH PROFICIENT 07-24-2019
PHX GED HAS COMPLETED GED OR HS DIPLOMA 07-24-2019
Education Courses.
[SubFacl Action Description Start Stop
PHX c PARENTING CAMP 09-25-2019 12-05-2019
PHX c 7 HABITS OF HIGHLY EFFECTIVE P 09-23-2019 12-05-2019
PHX c WOMEN'S 21ST CENT WRKPLC IMPC 09-23-2019 12-05-2019
PHX c CERAMIC CLASS 10-07-2019 12-03-2019
PHX c BOOK CLUB 09-17-2019 40-15-2019
PHX c CP INDEPENDENT ASSESS 09-02-2019 09-30-2019
Discipline History (Last 6 months)
[Hearing Date Prohibited Acts ]
** NO INCIDENT REPORTS FOUND IN LAST 6 MONTHS ™*
Current Care Assignments ;
[Assignment Description Start |
CARE1 HEALTHY OR SIMPLE CHRONIC CARE 08-29-2019
CARE1-MH CARE1-MENTAL HEALTH 08-01-2019
Current Medical Duty Status Assignments
[Assignment Description Start
C19-T NEG COVID-19 TEST-RESULTS NEGATIVE 07-09-2020
REG DUTY NO MEDICAL RESTR-REGULAR DUTY 08-29-2019
YES FIS. CLEARED FOR FOOD SERVICE 08-29-2019
Current Drug Assignments
[Assignment Description Start
DAP PART RESIDENT DRUG TRMT PARTICIPANT 06-04-2020
ED EXEM DRUG EDUCATION EXEMPT 08-28-2019
ELIGIBLE 18 USC 3621 RELEASE ELIGIBLE 09-06-2019
FRP Details
Most Recent Payment Plan
FRP Assignment: COMPLT  FINANC RESP-COMPLETED Start: 08-22-2019
Inmate Decision: AGREED $50.00 Frequency: MONTHLY
Payments past 6 months: $0.00 Obligation Balance: $0.00
Financial Obligations
[No. Type Amount Balance Payable Status
1 ASSMT $100.00 $0.00 IMMEDIATE COMPLETEDZ

“NO ADJUSTMENTS MADE IN LAST 6 MONTHS **

Sentry Data as of 07-17-2020 Individualized Needs Plan - Program Review (Inmate Copy) Page 1 of 3

 

SEQUENCE: 02169201

Dept. of Justice / Federal Bureau of Prisons Team Date: 07-16-2020
Plan is for inmate: NELSON, JENNIFER 02362-151

[Most Recent Payment Pian

Payment Details

Trust Fund Deposits - Past months: $1,302.00

New Payment Plan:

& Individualized Needs Plan - Program Review (Inmate Copy}

Payments commensurate? Y

[- No data ** |

Progress since last review
| She has not completed the Release Preparation Program at this ime. She was approved for a RRC date of 9/10/20.
Next Program Review Goals

 

| Complete the Release Preparation Program by 09/2020.

 

Long Term Goals

As part of the RDAP program there are aftercare conditions and programming that you must complete at the halfway house. Abide by and complete the
conditions and programming by your release date of 03/08/2021.

RRC/HC Placement

Recommended Placement on dale 09-10-2020.

Consideration has been given for Five Factor Review (Second Chance Act):

- Facility Resources : There is a RRC in her release area that has the resources needed to help with her release needs.
~ Offense : 30 menths-Involuntary Manslaughter, Crime in Indian Country

~ Prisoner : She will need RRC placement to gain employment, save money and re-establish community ties.

~ Court Statement : The sentencing court did not make any recommendations regarding RRC placement.

~ Sentencing Commission : The sentencing commission did not make any recommendations regarding RRC placement.

 

 

When appropriate, refer inmate Nelson for direct home confinement. She is a RDAP participant.

 

 

Comments

 

** No notes entered **

 

 

Sentry Data as of 07-17-2020 Individualized Needs Plan - Program Review (Inmate Copy) Page 2 of 3

 
Case 1:18-cr-03988-JCH Document 27 Filed 07/28/20 Page 6 of 6

 

 

 

 

 

DATE REVIEWED: tb-3 4-14
INSTITUTION: FPC PHOENIX UNIT: PAPAGO
_INMATE NAME: Woltisn  \taan. Ge REGNO: A A 2d we PE

7 Net

FIRST STEP ACT (Circle One):

. ‘
RECIDIVISM RISK LEVEL (Circle One): MINIMUM LOW MEDIUM HIGH

Eucre) / INELIGIBLE

  
